‌Exhibit 10.3

Certain identified information has been excluded because it is not material and
would be competitively harmful if disclosed.

SOLAR CONSTRUCTION LENDING, LLC

First AMENDMENT to
LIMITED LIABILITY COMPANY OPERATING AGREEMENT

This FIRST AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
“Amendment”) of Solar Construction Lending, LLC, a Delaware limited liability
company (the “Company”), is made and entered into as of January 8, 2018, by and
among Renewable Energy Lending, LLC, a Delaware limited liability company, and
[Affiliate of Fundamental Advisors, LP], a Delaware limited Liability company;

Whereas, the Members are party to that certain Amended and Restated Limited
Liability Company Operating Agreement of the Company, dated as of November 7,
2016 (as heretofore amended, supplemented or otherwise modified, the “Existing
Operating Agreement”);

Whereas, the Members desire to amend the Existing Operating Agreement to reflect
certain matters with respect Hunt Investment Management, LLC, a Delaware limited
liability company (“Hunt”), becoming the Manager of the Administrative Member of
the Company;

Whereas, Section 7.1(D)(xix) of the Existing Operating Agreement permits
amendment only with the affirmative written consent of the Members; and

Whereas, capitalized terms used in this Amendment and not otherwise defined
shall have the meanings ascribed to such terms in the Existing Operating
Agreement.

Now, Therefore, in consideration of the mutual agreements, covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Amendments to Existing Operating Agreement.  


(a)Section 2.1 of the Existing Operating Agreement is hereby amended to add (in
the appropriate place alphabetically) the following defined term thereto
(reading in its entirety as follows):

“Hunt” means Hunt Investment Management, LLC, a Delaware limited liability
company.



(b)The last sentence of Section 7.1(F)(i) of the Existing Operating Agreement is
hereby amended to read in its entirety as follows:

“The Annual Budget shall be presented in the form of a budget of Hunt regarding
the Company, SPL, SDL and REL with detailed allocations of

--------------------------------------------------------------------------------

certain expenses expected to be incurred directly by the Company, SPL, SDL and
REL as well as the operating expenses of Hunt that are necessary for the
Administrative Member to perform its duties under this Agreement, the REL
Operating  Agreement, the Management Agreement (as defined in the REL Operating
Agreement), the SDL Operating Agreement and the SPL Operating Agreement, it
being acknowledged and agreed that (i) Hunt's operating expenses will be paid
directly by Hunt and reimbursed (for the avoidance of doubt, to the extent in
respect of SDL, SCL or SPL) solely through the Administrative Member Cost
Reimbursement Fee paid by the Company, REL, SDL and SPL pursuant to the
allocation set forth in Section 7.5 hereof, and (ii) the only REL costs, or Hunt
costs related to REL, that will be reflected in the Annual Budget as payable by
the Company, SDL or SPL will be the Hunt costs related to REL that will be
payable to REL through such Administrative Member Cost Reimbursement Fee.”

(c)A new final sentence of Section 7.5 is hereby added as follows:  “If at any
time Hunt is removed as the “Administrative Member” under the SDL Operating
Agreement by “Fundamental” (as defined in the SDL Operating Agreement), or is
removed as such “Administrative Member” pursuant to the last sentence of Section
7.1(E) of the SDL Operating Agreement, then, with effect from and after such
removal, the Administrative Member Cost Reimbursement Fee shall be calculated as
above in this Section 7.5 disregarding SDL and the SDL Operating Agreement in
all respects (including without limitation disregarding any costs related to SDL
and any Investments originated by, or held in, SDL), and (without limiting the
generality of the foregoing) the term “SCL/REL/SDL/SPL Administrative Member”
shall be applied excluding the “Administrative Member” under the SDL Operating
Agreement.

2.Miscellaneous.


(a)Except as specifically modified or supplemented herein, the Existing
Operating Agreement shall remain in full force and effect.  If any conflict
exists between the provisions in this Amendment and the Existing Operating
Agreement, this Amendment shall control.  The Existing Operating Agreement, as
amended and supplemented by this Amendment, constitutes the entire agreement of
the parties hereto with respect to the subject matter of this Amendment, and
contains all of the covenants and agreements of the parties hereto with respect
thereto.  This Amendment may not be altered, changed or amended except by an
instrument in writing signed by all parties hereto.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.  All section headings of this Amendment are
inserted solely as a matter of convenience and for reference, and are not a
substantive part of this Amendment.  The recitals hereto are hereby incorporated
by reference into and form an integral part of this Amendment.



(b)This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State.



2

--------------------------------------------------------------------------------

(c)This Amendment may be executed and delivered (including by facsimile or
electronic transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

(d)By their execution of this Amendment, the undersigned Members and the
Administrative Member hereby confirm that they are duly authorized to execute
this Amendment and any necessary requisite approval has been obtained with
respect to this Amendment and all matters set forth herein.

3.Effectiveness.


This Amendment shall be effective upon (but only upon) the occurrence, prior to
or on (but not after) January 31, 2018, of (i) the “Specified Sections Effective
Date” under and accordance with that certain First Amendment to Limited
Liability Company Operating Agreement of Solar Development Lending, LLC and (ii)
the “Consent Effective Date” under and in accordance with that certain Consent
to Assignment of Renewable Energy Lending, LLC Management Agreement, by and
between REL and MEC, and acknowledged for limited purposes by RDH, each being
executed contemporaneously herewith.



[Signatures on the Following Page]



3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



[AFFILIATE OF FUNDAMENTAL ADVISORS, LP]









By:

[Affiliate of Fundamental Advisors, LP], its managing member











By:

[Affiliate of Fundamental Advisors, LP], its general member











By:

/s/Laurence Gottlieb





Name:

Laurence Gottlieb





Title:

Managing Member

















RENEWABLE ENERGY LENDING, LLC









By:

Renewable Developer Holdings, LLC

Its:

Member











By:

/s/Joshua Peck





Name:

Joshua Peck





Title:

Vice President



[Signature Page to First Amendment to SCL Limited Liability Company Operating
Agreement]

--------------------------------------------------------------------------------